DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Krekeler (US 3,397,012) in view of Kammerer et al. (WO 96/31681 A1) as provided by (WO 96/31681 A1) machine translation as an English language equivalent and Leonard et al. (US 4,329,766).

Claim 1:
Krekeler discloses a bit driver (103) for use in inserting a cutting bit (59) into a receptacle bore (48a, 54) of a tool holder (46, 47) (figs. 10-16, col. 10, lines 36-44, col. 10, lines 58-64. col. 11, lines 21-28 and col. 14, lines 53-60). 
Krekeler fails to disclose or fairly suggest an elongated body and a disk secured to the elongated body.  Instead, Krekeler discloses inserting the cutting bit into the receptacle bore by administering blows to the cutting end of the cutting bit.
Kammerer discloses a tool for releasing a cutter bit in a bore of a cutter holder (abstract) comprising;
an elongated body (31, 32) configured for being grasped by a user, the elongated body (31, 32) having an axis and including a lower end having a distal face, with a shaped cavity (33a) in the distal face extending into the elongated body (31, 32), the shaped cavity having an axis and the elongated body (31, 32) has a top end opposite the lower end (fig. 1-3, para [0023]); and,
a disk (52) secured to the top end of the elongated body (31, 32), the disk (52) extending radially outward from the top end of the elongated body (31, 32), the disk (31, 32) having a flat upper surface having a diameter or area target surface larger than a diameter of the elongated body (31, 32) (figs. 1-3, para [0023]);
wherein the tool is configured for receiving an impact delivered by a hammer (60) applied along the axes of the elongated body (31, 32) and the shaped cavity (33a) (fig. 3, para [0023] and [0027]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the bit driver of Krekeler by providing a disk secured to the top end of an elongate body configured for being grasped by a user as taught by Kammerer in order to provide an impact guard for the user’s hand when introducing force along the central longitudinal axis of the Krekeler cutting bit (Kammerer, para [0023] and [0027]).  See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.  The results would have been predictable because both prior art references are drawn to providing impact blows to a cutting bit using a manual hammer.
Krekeler in view of Kammerer fails to disclose or fairly suggest a shaped cavity having one or more sections of a tapered annular surface that is configured to conform to an outer surface of a bit end of a conventional cutting bit.  Instead, Krekeler in view of Kammerer discloses directly striking the cutting tip of the cutting bit with a manual hammer (Krekeler, col. 14, lines 58-60 and Kammerer, para [0027]).
Leonard discloses a bit driver (tool) for use in inserting a cutting bit (scarifier teeth) into a receptacle bore (hole) in a tool holder (socket attached to a drum) (abstract); further comprising
an elongated body (40) configured for being grasped by a user, the elongated body (40) having an axis and including a lower end having a distal face (42), with a shaped cavity (41) in the distal face (42) extending into the elongated body (40), the shaped cavity (41) having an axis and one or more sections of a tapered annular surface (43) that is configured to conform to an outer surface of a bit end of a conventional cutting bit (C), to hold the cutting bit (C) aligned along the axis of the elongated body (40) and the axis of the shaped cavity (41) (figs. 1-4, col. 4, lines 56-68); wherein the bit driver (T) is configured for receiving an impact delivered by a hammer (H) applied along the axes of the elongated body (40) and the shaped cavity (41) (figs. 1-5, col. 2, lines 38-41; col. 4, lines 33-43 and col. 5, lines 37-47).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the bit driver of Krekeler in view of Kammerer by providing a shaped cavity having a one or more sections of a tapered annular surface and configured to conform to the outer surface of the bit end of the conventional cutting bit of Krekeler in view of Kammerer as taught by Leonard in order to prevent destruction of the Krekeler/Kammerer cutting tip of the cutting bit when the bit is installed with a heavy hammer (Leonard, col. 4, line 68 bridging col. 5, line 8). See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results. The results would have been predictable because the prior art references are drawn to providing impact blows to a cutting bit in order to seat the cutting bit in a cutting bit tool holder.

Claim 18:
Krekeler in view of Kammerer and Leonard renders obvious the bit driver of Claim 1, wherein the shaped cavity (Leonard, 41) is configured to provide that no portion of the inside surface of the tapered annular surface (Leonard, 43) of the bit driver contacts the cutting tip of the cutting bit (Leonard, col. 4, line 56 bridging col. 5, line 8).

Claims 2-4, 6, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Krekeler in view of Kammerer and Leonard as applied to claim 1 above, and further in view of Rivers (US 7,117,955 B2).

Claim 2:
Krekeler in view of Kammerer and Leonard discloses the bit driver of Claim 1; and, Krekeler in view of Kammerer and Leonard fails to disclose the weight of the bit driver is at least 5 times the weight of the conventional cutting bit. Rivers discloses a driver cap assembly (abstract) comprising a tubular body (100) and a driver sleeve (200) (figs. 1A-4, col. 3, line 66 bridging col. 4, line 2).  Rivers further discloses the tubular body comprises a proximal end having a larger surface area than the elongated shank for applying the force and added mass to minimize twanging (Rivers, col. 2, lines 20-25). Therefore, a person of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the claim limitation “…a weight of the bit driver is at least 5 times a weight of the conventional cutting bit…” is a variable which achieves the recognized result of adding mass to minimize twanging back and forth from the force of impacts (Rivers, col. 4, lines 50-55).  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to optimize result-effective variables.  Therefore, it would have been obvious to modify the weight of Krekeler in view of Kammerer and Leonard to be at least 5 times the weight of the conventional cutting bit since it has been held that the presence of a known result-effective variable would be motivation for a person of ordinary skill in the art to experiment to reach another workable process.  See MPEP §§ 2144.05 II B which describes the prima facie obviousness of a person of ordinary skill in the art to use routine experimentation to determine the optimum or workable ranges of a result-effective variable with a reasonable expectation of success. 
Furthermore, it would have been obvious to a person of ordinary skill, before the effective filing date of the claimed invention, to try the claimed range of at least 5 times the weight of the conventional cutting bit because it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). See MPEP §§ 2144.05 II A which describes the prima facie obviousness of a person of ordinary skill in the art to use routine experimentation to determine the optimum or workable ranges.

Claim 3:
Krekeler in view of Kammerer, Leonard and Rivers renders obvious the bit driver of Claim 2; and, Krekeler in view of Kammerer, Leonard and Rivers fails to disclose the weight of the bit driver is at least 10 times the weight of the conventional cutting bit.  A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the claim limitation “…a weight of the bit driver is at least 10 times a weight of the conventional cutting bit…” is a variable which achieves the recognized result of adding mass to minimize twanging back and forth from the force of impacts (Rivers, col. 4, lines 50-55).  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to optimize result-effective variables.  Therefore, it would have been obvious to modify the weight of Krekeler in view of Kammerer, Leonard and Rivers to be at least 10 times the weight of the conventional cutting bit since it has been held that the presence of a known result-effective variable would be motivation for a person of ordinary skill in the art to experiment to reach another workable process.  See MPEP §§ 2144.05 II B which describes the prima facie obviousness of a person of ordinary skill in the art to use routine experimentation to determine the optimum or workable ranges of a result-effective variable with a reasonable expectation of success. 
Furthermore, it would have been obvious to a person of ordinary skill, before the effective filing date of the claimed invention, to try the claimed range of at least 10 times the weight of the conventional cutting bit because it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). See MPEP §§ 2144.05 II A which describes the prima facie obviousness of a person of ordinary skill in the art to use routine experimentation to determine the optimum or workable ranges.

Claim 4:
Krekeler in view of Kammerer and Leonard discloses the bit driver of Claim 1; wherein the diameter of the disk (Kammerer, 52) is larger than the diameter of the elongated body (Kammerer, 31, 32) to provide protection to a hand of the user from inadvertent or accidental swings with the hammer (Kammerer, 60) that may miss or glance off the target surface of the disk (Kammerer, 52) (Kammerer, figs. 1-3, para [0023] and [0027]); and, Krekeler in view of Kammerer and Leonard fails to disclose the diameter of the disk is at least 25% larger than the diameter of the elongated body.  Instead, Krekeler in view of Kammerer and Leonard discloses the diameter of the disk is larger than the diameter of the elongated body by an undefined amount (Kammerer, see figs. 1-3).
Rivers discloses a driver cap assembly (abstract) comprising a tubular body (100) and a driver sleeve (200) (figs. 1A-4, col. 3, line 66 bridging col. 4, line 2).  Rivers further discloses the tubular body comprises a proximal end having a larger surface area than the elongated shank for applying the force and added mass to minimize twanging (Rivers, col. 2, lines 20-25).  Therefore, a person of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the claim limitation “…the diameter of the disk is at least 25% larger than the diameter of the elongated body…” is a variable which achieves the recognized result of providing a larger surface area for applying the force and adding mass to minimize twanging back and forth from the force of impacts (Rivers, col. 2, lines 20-25 and col. 4, lines 50-55).  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to optimize result-effective variables.  Therefore, it would have been obvious to modify the disk diameter of Krekeler in view of Kammerer and Leonard to be at least 25% larger than the diameter of the elongated body since it has been held that the presence of a known result-effective variable would be motivation for a person of ordinary skill in the art to experiment to reach another workable process.  See MPEP §§ 2144.05 II B which describes the prima facie obviousness of a person of ordinary skill in the art to use routine experimentation to determine the optimum or workable ranges of a result-effective variable with a reasonable expectation of success. 
Furthermore, it would have been obvious to a person of ordinary skill, before the effective filing date of the claimed invention, to try the claimed range of at least 25% larger because it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). See MPEP §§ 2144.05 II A which describes the prima facie obviousness of a person of ordinary skill in the art to use routine experimentation to determine the optimum or workable ranges.

Claim 6:
Krekeler in view of Kammerer and Leonard discloses the bit driver of Claim 1; and, Krekeler in view of Kammerer and Leonard fails to disclose the diameter of the elongated body is at least 25% larger than the diameter of the tapered annular surface at the lower end that conforms to the outer surface of the bit end of the cutting bit. Instead, Krekeler in view of Kammerer and Leonard discloses the diameter of the elongated body is larger than the diameter of the tapered annular surface at the lower end that conforms to the outer surface of the bit end of the cutting bit by an undefined amount.  Rivers discloses a driver cap assembly (abstract) comprising a tubular body (100) and a driver sleeve (200) (figs. 1A-4, col. 3, line 66 bridging col. 4, line 2).  Rivers further discloses the tubular body comprises a proximal end having a larger surface area than the elongated shank for applying the force and added mass to minimize twanging (Rivers, col. 2, lines 20-25).  A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the claim limitation “…the diameter of the elongated body is at least 25% larger than the diameter of the tapered annular surface at the lower end that conforms to the outer surface of the bit end of the cutting bit…” is a variable which achieves the recognized result of adding mass by providing a larger cross-sectional area to minimize twanging back and forth from the force of impacts (Rivers, col. 4, lines 50-55).  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to optimize result-effective variables.  Therefore, it would have been obvious to modify the weight of Krekeler in view of Kammerer and Leonard by providing the diameter of the elongated body to be at least 25% larger than the diameter of the tapered annular surface at the lower end that conforms to the outer surface of the bit end of the cutting bit since it has been held that the presence of a known result-effective variable would be motivation for a person of ordinary skill in the art to experiment to reach another workable process.  See MPEP §§ 2144.05 II B which describes the prima facie obviousness of a person of ordinary skill in the art to use routine experimentation to determine the optimum or workable ranges of a result-effective variable with a reasonable expectation of success. 
Furthermore, it would have been obvious to a person of ordinary skill, before the effective filing date of the claimed invention, to try the claimed range of at least 25% larger because it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). See MPEP §§ 2144.05 II A which describes the prima facie obviousness of a person of ordinary skill in the art to use routine experimentation to determine the optimum or workable ranges.

Claim 11:
Krekeler in view of Kammerer, Leonard and Rivers renders obvious the bit driver of Claim 4; wherein the diameter of the disk (Kammerer, 52) is larger than the diameter of the elongated body (Kammerer, 31, 32) to provide protection to a hand of the user from inadvertent or accidental swings with the hammer (Kammerer, 60) that may miss or glance off the target surface of the disk (Kammerer, 52) (Kammerer, figs. 1-3, para [0023] and [0027]); and, Krekeler in view of Kammerer, Leonard and Rivers fails to disclose the diameter of the disk is at least 50% larger than the diameter of the elongated body.  A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the claim limitation “…the diameter of the disk is at least 50% larger than the diameter of the elongated body…” is a variable which achieves the recognized result of providing a larger surface area for applying the force and adding mass to minimize twanging back and forth from the force of impacts (Rivers, col. 2, lines 20-25 and col. 4, lines 50-55).  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to optimize result-effective variables.  Therefore, it would have been obvious to modify the disk diameter of Krekeler in view of Kammerer, Leonard and Rivers to be at least 50% larger than the diameter of the elongated body since it has been held that the presence of a known result-effective variable would be motivation for a person of ordinary skill in the art to experiment to reach another workable process.  See MPEP §§ 2144.05 II B which describes the prima facie obviousness of a person of ordinary skill in the art to use routine experimentation to determine the optimum or workable ranges of a result-effective variable with a reasonable expectation of success. 
Furthermore, it would have been obvious to a person of ordinary skill, before the effective filing date of the claimed invention, to try the claimed range of at least 50% larger because it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). See MPEP §§ 2144.05 II A which describes the prima facie obviousness of a person of ordinary skill in the art to use routine experimentation to determine the optimum or workable ranges.

Claim 13:
Krekeler in view of Kammerer, Leonard and Rivers renders obvious the bit driver of Claim 6; and Krekeler in view of Kammerer, Leonard and Rivers fails to disclose the diameter of the elongated body is at least 50% larger than the diameter of the tapered annular surface at the lower end that conforms to the outer surface of the bit end of the cutting bit.  A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the claim limitation “…the diameter of the elongated body is at least 50% larger than the diameter of the tapered annular surface at the lower end that conforms to the outer surface of the bit end of the cutting bit…” is a variable which achieves the recognized result of adding mass by providing a larger cross-sectional area to minimize twanging back and forth from the force of impacts (Rivers, col. 4, lines 50-55).  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to optimize result-effective variables.  Therefore, it would have been obvious to modify the weight of Krekeler in view of Kammerer, Leonard and Rivers by providing the diameter of the elongated body to be at least 50% larger than the diameter of the tapered annular surface at the lower end that conforms to the outer surface of the bit end of the cutting bit since it has been held that the presence of a known result-effective variable would be motivation for a person of ordinary skill in the art to experiment to reach another workable process.  See MPEP §§ 2144.05 II B which describes the prima facie obviousness of a person of ordinary skill in the art to use routine experimentation to determine the optimum or workable ranges of a result-effective variable with a reasonable expectation of success.
Furthermore, it would have been obvious to a person of ordinary skill, before the effective filing date of the claimed invention, to try the claimed range of at least 50% larger because it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). See MPEP §§ 2144.05 II A which describes the prima facie obviousness of a person of ordinary skill in the art to use routine experimentation to determine the optimum or workable ranges.

Claims 15, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Krekeler in view of Kammerer and Leonard as applied to claim 1 above, and further in view of Flanigan (US 3,757,409).

Claim 15:
Krekeler in view of Kammerer and Leonard discloses the bit driver of Claim 1, and Krekeler in view of Kammerer and Leonard fails to disclose or fairly suggest the top end of the elongated body having shaped projection surrounded by a shoulder.  Instead, Krekeler in view of Kammerer and Leonard is silent on the construction of the connection between the elongated body and the disk. 
Flanigan discloses an impact tool (abstract) further comprising an elongated body (12) having a top end and a shaped projection along the axis of the elongated body (12) that is surrounded by a shoulder; and a disk (13) having an opening that receives the shaped projection, and an underside resting on the shoulder of the elongated body (figs. 1-4, col. 1, lines 49-53 – see also annotated reproduction of Flanigan fig. 2, below).

    PNG
    media_image1.png
    543
    1360
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the bit driver of Krekeler in view of Kammerer and Leonard by providing a welded shoulder connection on the Krekeler/Kammerer/Leonard elongated body and disk as taught by Flanigan in order to provide a welded, fixed, secure connection of the elongated body and disk. See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.  The results would have been predictable because both prior art references attributed to Kammerer and Flanigan are drawn to delivering impact blows to an elongated body protected by an impact disk.

Claim 17:
Krekeler in view of Kammerer and Leonard renders obvious the bit driver of claim 1; and the base and secondary references attributed to Krekeler and Kammerer, respectively, is silent on the material of the devices.  Leonard discloses a bit driver having material of any suitable metal (Leonard, col. 4, lines 56-62). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to fabricate the bit driver of Krekeler in view of Kammerer and Leonard from any suitable metal as taught by Leonard, because such a modification would have been considered a mere engineering design consideration which fails to patentably distinguish over the prior art of Krekeler in view of Kammerer and Leonard (Leonard, col. 4, lines 56-62).  See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.  The results would have been predictable because the prior art references are drawn to devices for administering impact blows from a hammer.  It has also been held to be within the general skill of an ordinary artisan to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering design choice.  In re Leshin 125 USPQ 416.  See MPEP § 2144.07 - Art Recognized Suitability for an Intended Purpose. It is also noted that choosing a particular material would provide the predictable result of strength, rigidity and workability in an environment of one’s choosing.
Krekeler in view of Kammerer and Leonard fails to disclose or fairly suggest the disk is secured permanently to the top end of the elongated body by welding.  Instead, Krekeler in view of Kammerer and Leonard is silent on the construction of the connection between the elongated body and the disk. 
Flanigan discloses an impact tool (abstract) further comprising an elongated body (12) secured permanently to a disk (13) by welding (figs. 1-4, col. 1, lines 49-53 – see also annotated reproduction of Flanigan fig. 2, above).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the bit driver of Krekeler in view of Kammerer and Leonard by providing a welded shoulder connection of the Krekeler/Kammerer/Leonard elongated body and disk as taught by Flanigan in order to provide a welded, fixed, secure connection of the elongated body and disk. See MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results.  The results would have been predictable because both prior art references attributed to Kammerer and Flanigan are drawn to delivering impact blows to an elongated body protected by an impact disk.

Claim 16:
Krekeler in view of Kammerer, Leonard and Flanigan discloses the bit driver of Claim 17, further comprising the top end of the elongated body (Flanigan, 12) further comprises a shaped projection along the axis of the elongated body (Flanigan, 12) that is surrounded by a shoulder; and the disk (Flanigan, 13) has an opening that receives the shaped projection, and an underside resting on the shoulder of the elongated body (Flanigan, 12) (Flanigan, figs. 1-4, col. 1, lines 49-53 – see also annotated reproduction of Flanigan fig. 2, above).

Claims 5, 7, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Krekeler in view of Kammerer, Leonard and Flanigan as applied to claim 15 above, and further in view of Rivers (US 7,117,955 B2).

Claim 5:
Krekeler in view of Kammerer, Leonard and Flanigan renders obvious the bit driver of Claim 15; wherein the target area of the target surface of the disk (Kammerer, 52) is larger than the cross-sectional area of the elongated body (Kammerer, 31, 32) to provide protection to a hand of the user from inadvertent or accidental swings with the hammer (Kammerer, 60) that may miss or glance off the target surface of the disk (Kammerer, 52) (Kammerer, figs. 1-3, para [0023] and [0027]); and, Krekeler in view of Kammerer, Leonard and Flanigan fails to disclose the target area of the target surface of the disk is at least 50% larger than the cross-sectional area of the elongated body.
Rivers discloses a driver cap assembly (abstract) comprising a tubular body (100) and a driver sleeve (200) (figs. 1A-4, col. 3, line 66 bridging col. 4, line 2).  Rivers further discloses the tubular body comprises a proximal end having a larger surface area than the elongated shank for applying the force and added mass to minimize twanging (Rivers, col. 2, lines 20-25).  Therefore, a person of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the claim limitation “…the target surface area of the disk is at least 50% larger than the cross-sectional area of the elongated body…” is a variable which achieves the recognized result of providing a larger surface area for applying the force and adding mass to minimize twanging back and forth from the force of impacts (Rivers, col. 2, lines 20-25 and col. 4, lines 50-55).  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to optimize result-effective variables.  Therefore, it would have been obvious to modify the target surface area of the disk of Krekeler in view of Kammerer, Leonard and Flanigan to be at least 50% larger than the cross-sectional area of the elongated body since it has been held that the presence of a known result-effective variable would be motivation for a person of ordinary skill in the art to experiment to reach another workable process.  See MPEP §§ 2144.05 II B which describes the prima facie obviousness of a person of ordinary skill in the art to use routine experimentation to determine the optimum or workable ranges of a result-effective variable with a reasonable expectation of success. 
Furthermore, it would have been obvious to a person of ordinary skill, before the effective filing date of the claimed invention, to try the claimed range of at least 50% larger because it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). See MPEP §§ 2144.05 II A which describes the prima facie obviousness of a person of ordinary skill in the art to use routine experimentation to determine the optimum or workable ranges.

Claim 7:
Krekeler in view of Kammerer, Leonard and Flanigan discloses the bit driver of Claim 15; and, Krekeler in view of Kammerer, Leonard and Flanigan fails to disclose the cross-sectional area of the elongated body is at least 50% larger than the cross-sectional area of the tapered annular surface at the lower end that conforms to the outer surface of the bit end of the cutting bit.  Instead, Krekeler in view of Kammerer, Leonard and Flanigan discloses the cross-sectional area of the elongated body is larger than the cross-sectional area of the tapered annular surface at the lower end that conforms to the outer surface of the bit end of the cutting bit (Kammerer, see figs. 1-3).  Rivers discloses a driver cap assembly (abstract) comprising a tubular body (100) and a driver sleeve (200) (figs. 1A-4, col. 3, line 66 bridging col. 4, line 2).  Rivers further discloses the tubular body comprises a proximal end having a larger surface area than the elongated shank for applying the force and added mass to minimize twanging (Rivers, col. 2, lines 20-25).  A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the claim limitation “…the cross-sectional area of the elongated body is at least 50% larger than the cross-sectional area of the tapered annular surface at the lower end that conforms to the outer surface of the bit end of the cutting bit…” is a variable which achieves the recognized result of adding mass by providing a larger cross-sectional area to minimize twanging back and forth from the force of impacts (Rivers, col. 4, lines 50-55).  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to optimize result-effective variables.  Therefore, it would have been obvious to modify the weight of Krekeler in view of Kammerer, Leonard and Flanigan by providing the cross-sectional area of the elongated body is at least 50% larger than the cross-sectional area of the tapered annular surface at the lower end that conforms to the outer surface of the bit end of the cutting bit since it has been held that the presence of a known result-effective variable would be motivation for a person of ordinary skill in the art to experiment to reach another workable process.  See MPEP §§ 2144.05 II B which describes the prima facie obviousness of a person of ordinary skill in the art to use routine experimentation to determine the optimum or workable ranges of a result-effective variable with a reasonable expectation of success. 
Furthermore, it would have been obvious to a person of ordinary skill, before the effective filing date of the claimed invention, to try the claimed range of at least 50% larger because it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). See MPEP §§ 2144.05 II A which describes the prima facie obviousness of a person of ordinary skill in the art to use routine experimentation to determine the optimum or workable ranges.

Claim 12:
Krekeler in view of Kammerer, Leonard, Flanigan and Rivers renders obvious the bit driver of Claim 5; wherein surface area of the disk (Kammerer, 52) is larger than the cross-sectional area of the elongated body (Kammerer, 31, 32) to provide protection to a hand of the user from inadvertent or accidental swings with the hammer (Kammerer, 60) that may miss or glance off the target surface of the disk (Kammerer, 52) (Kammerer, figs. 1-3, para [0023] and [0027]); and, Krekeler in view of Kammerer, Leonard, Flanigan and Rivers fails to disclose the surface area of the disk is at least 100% larger than the cross-sectional area of the elongated body.  A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the claim limitation “…the surface area of the disk is at least 100% larger than the cross-sectional area of the elongated body…” is a variable which achieves the recognized result of providing a larger surface area for applying the force and adding mass to minimize twanging back and forth from the force of impacts (Rivers, col. 2, lines 20-25 and col. 4, lines 50-55).  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to optimize result-effective variables.  Therefore, it would have been obvious to modify the surface area of the disk of Krekeler in view of Kammerer, Leonard, Flanigan and Rivers to be at least 100% larger than the cross-sectional area of the elongated body since it has been held that the presence of a known result-effective variable would be motivation for a person of ordinary skill in the art to experiment to reach another workable process.  See MPEP §§ 2144.05 II B which describes the prima facie obviousness of a person of ordinary skill in the art to use routine experimentation to determine the optimum or workable ranges of a result-effective variable with a reasonable expectation of success. 
Furthermore, it would have been obvious to a person of ordinary skill, before the effective filing date of the claimed invention, to try the claimed range of at least 100% larger because it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). See MPEP §§ 2144.05 II A which describes the prima facie obviousness of a person of ordinary skill in the art to use routine experimentation to determine the optimum or workable ranges.

Claim 14:
Krekeler in view of Kammerer, Leonard, Flanigan and Rivers discloses the bit driver of Claim 7; and, Krekeler in view of Kammerer, Leonard, Flanigan and Rivers fails to disclose the cross-sectional area of the elongated body is at least 100% larger than the cross-sectional area of the tapered annular surface at the lower end that conforms to the outer surface of the bit end of the cutting bit.  A person of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the claim limitation “…the cross-sectional area of the elongated body is at least 100% larger than the cross-sectional area of the tapered annular surface at the lower end that conforms to the outer surface of the bit end of the cutting bit…” is a variable which achieves the recognized result of adding mass by providing a larger cross-sectional area to minimize twanging back and forth from the force of impacts (Rivers, col. 4, lines 50-55).  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to optimize result-effective variables.  Therefore, it would have been obvious to modify the weight of Krekeler in view of Kammerer, Leonard, Flanigan and Rivers by providing the cross-sectional area of the elongated body is at least 100% larger than the cross-sectional area of the tapered annular surface at the lower end that conforms to the outer surface of the bit end of the cutting bit since it has been held that the presence of a known result-effective variable would be motivation for a person of ordinary skill in the art to experiment to reach another workable process.  See MPEP §§ 2144.05 II B which describes the prima facie obviousness of a person of ordinary skill in the art to use routine experimentation to determine the optimum or workable ranges of a result-effective variable with a reasonable expectation of success. 
Furthermore, it would have been obvious to a person of ordinary skill, before the effective filing date of the claimed invention, to try the claimed range of at least 100% larger because it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). See MPEP §§ 2144.05 II A which describes the prima facie obviousness of a person of ordinary skill in the art to use routine experimentation to determine the optimum or workable ranges.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment filed 07 July 2022 with respect to the rejections under 35 U.S.C. 103 have been fully considered and are not persuasive.  Therefore, the rejections have been maintained.

Claims 1 and 18 – Argument a):
On pages 2-5, applicant argues the 35 USC 103 rejection of claims 1 and 18 as being unpatentable over Krekeler, Kammerer and Leonard is improper because examiner’s rejection mischaracterizes the teaching of the Krekeler and Kammerer references and the prior art of record fails to disclose or fairly suggest elements and features of claim 1. Examiner disagrees as discussed below.

KREKELER:
Applicant’s arguments with respect to Krekeler are unclear.  It is unclear if applicant’s argument is that Krekeler is improper as a base/primary reference; or if Krekeler is non-analogous prior art; or if Krekeler fails to teach applicant’s claimed invention.

improper as a base/primary reference
On page 2, applicant argues the 35 USC 103 rejection of claim 1 is traversed because Krekeler is improper as a base or primary reference because applicant’s claim to a bit driver does not include a hammer, though the claimed bit driver is used with a hammer; and, Krekeler teaches a hammer not the claimed bit driver. Examiner disagrees.
Applicant’s claimed invention recites in relevant part “A bit driver for use in inserting a cutting bit into a receptacle bore of a tool holder or cutting equipment…”  At col. 14, lines 20-26, Krekeler recites “the cutter bit shank is inserted in the lug perforation 48, and the rod 93 of the resilient retaining means is first contacted by the deflecting surface 98 of the cutter bit shank. As the cutter bit shank is driven home by a blow from a suitable tool…”  At col. 14, lines 56-60, Krekeler further recites “...[t]he tool comprises a shank 101 having prying means 102 at one end and a head 103 at the other end.  The head 103 may be made of any material suitable for administrating blows to the cutting end of the bit to insure proper seating of the bit” (emphasis added).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that these passages of Krekeler describes a tool for driving home a bit – in other words a “bit driver” which is consistent with the preamble of applicant’s claimed invention.  Therefore, the bit driving tool of Krekeler is consistent with applicant’s claimed invention and is proper for use a base or primary reference.

non-analogous prior art
On page 2, applicant further argues the 35 USC 103 rejection of claim 1 is traversed because Krekeler is non-analogous prior art.  MPEP §2141.01(a) I. Analogous and Nonanalogous Art – TO RELY ON A REFERENCE UNDER 35 U.S.C. 103, IT MUST BE ANALOGOUS PRIOR ART states in order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. In addition, MPEP §2141.01(a) I. further states a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). MPEP §2141.01(a) I. further states in order for a reference to be “reasonably pertinent” to the problem, it must logically have commended itself to an inventor’s attention in considering his or her problem. In this case, the prior art reference attributed to Krekeler is from the same field of endeavor as the claimed invention – namely installation of cutting bits and Krekeler is reasonably pertinent to the problem faced by the inventor.

fails to teach applicant’s claimed invention
On page 2 applicant further argues the 35 USC 103 rejection of claim 1 is improper because Krekeler fails to disclose or fairly suggest “the claimed device (bit driver) or any element thereof.”  Examiner disagrees.
One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, Krekeler was relied upon to teach a bit driver as a base reference which could be improved upon. As recited above, Krekeler discloses a tool for driving home a bit which is consistent with applicant’s claimed “a bit driver.”  Krekeler alone was not relied upon to anticipate applicant’s claimed invention.  Examiner’s proposed combination of Krekeler, Kammerer and Leonard renders obvious applicant’s claimed invention.
The prior art reference attributed to Krekeler is proper for use as a base reference, the reference is from the same field of endeavor of applicant’s claimed invention and teaches a bit driver tool for driving home a cutting bit.  Therefore, the 35 USC 103 rejection of claim 1 is maintained.

KAMMERER
Applicant’s arguments with respect to Kammerer are: 1) a person of ordinary skill in the art would have no motivation to combine Krekeler and Kammerer; 2) Kammerer fails to teach applicant’s claimed invention; and, 3) examiner’s rational for combining the references is based on a false factual basis.

no motivation to combine
On page 3, applicant argues the 35 USC 103 rejection of claim 1 is improper because a person of ordinary skill would have no motivation to combine the teachings of Krekeler and Kammerer.  Examiner disagrees.
Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the teaching, suggestion or motivation to combine is found in the prior art.  Kammerer discloses “the handle carries a hand guard, then the hand of a user is prevented from being injured when the lever is turned” (Kammerer, page 3, para [0015]).  Kammerer further discloses “[t]he handle 31 is terminated with an impact guard 52” (Kammerer, page 5, para [0023]).  Kammerer further discloses “[a] pulse like force is then introduced into the force introduction means 51 of the shaft 32 with a hammer 60” (Kammerer, page 6, para [0027]).  The ordinary artisan would seek to protect the ordinary artisan’s hand when delivering impact blows to a cutting bit. As recited above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the bit driver of Krekeler by providing a disk secured to the top end of an elongated body configured for being grasped by a user as taught by Kammerer in order to provide an impact guard for the user’s hand when introducing force along the central longitudinal axis of the Krekeler cutting bit (Kammerer, para [0023] and [0027]).

fails to teach applicant’s claimed invention
On page 4, applicant further argues the 35 USC 103 rejection of claim 1 is improper because Kammerer is not configured for or used to contact with the tip-end of the cutting bit, or to drive the cutting bit into a bore of a cutting tool and it does not address the problem that is solved by applicant’s claimed invention.  Examiner disagrees.  The examiner did not propose an anticipation rejection of applicant’s claimed invention.  Kammerer, alone, was not relied upon to anticipate applicant’s claimed invention.  Examiner’s proposed combination of Krekeler, Kammerer and Leonard renders obvious applicant’s claimed invention.

rational based on a false factual basis
On page 4, applicant further argues the 35 USC 103 rejection of claim 1 is improper because the examiner’s rational for combining the references is based on a false factual basis because Kammerer expressly does not provide for impact blows to a cutting bit using a manual hammer.  Examiner disagrees.
As with the conventional cutting bit of applicant’s disclosure, cutting bits provided in the prior art comprise intermediate components that are combined or assembled to provide a conventional cutting bit.  Applicant’s disclosure recites a cutting bit comprises at least an alloy steel body and a tungsten carbide tip (applicant’s disclosure as originally filed, para [0003]).  The cutting bit would not function without both components.  Krekeler discloses a cutting bit comprises intermediate components that are combined or assembled to provide an assembled, conventional cutting bit.  At col. 9, lines 6-23, Krekeler discusses components including a shank, hard cutting tip, and at least a split ring disposed within an annular groove of the shank are assembled to form a conventional cutting bit (Krekeler, col. 9, lines 6-23). Once again, the “cutting bit” would not function without all intermediate components assembled to form the cutting bit.  Just like applicant’s disclosure and the Krekeler reference, Kammerer discloses a cutting bit comprises multiple components including a fuse mounted in a circumferential groove of the shank of the cutting bit (Kammerer, para [0002] and [0003]).  As such, the fuse (slotted ring) of Kammerer is a direct and necessary component of an assembled, conventional cutting bit that is required for a conventional cutting bit to be used in a cutting machine; road milling machine or the like (Kammerer, para [0002] and [0003]).  Therefore, Kammerer discusses using a tool to deliver impact blows to the fuse, which is a required component of a functioning, assembled cutting bit.  Therefore, contrary to applicant’s assertions, it is factually correct to state “both prior art references are drawn to providing impact blows to a cutting bit using a manual hammer” as recited in the Non-Final Office Action with a 07 April Notification date.
The motivation to combine Krekeler with the prior art reference attributed to Kammerer can be found in the prior references themselves; Kammerer, alone, was not relied upon to anticipate applicant’s claimed invention; and, the basis for the predictable results of the combination is grounded in factual elements of the prior art references.  Therefore, the 35 USC 103 rejection of claim 1 is maintained.

LEONARD
On page 4 bridging page 5, applicant summarizes the teachings of Leonard and provides no arguments directed towards the Leonard reference that require rebuttal from the examiner.
On page 5, applicant alleges the combination of Krekeler/Kammerer only teaches striking the cutting tip of a cutting bit with the head of a hammer.  Examiner disagrees.  Examiner’s proposed combination of Krekeler and Kammerer renders obvious, inter alia, a tool with a hand guard for use with a hammer to provide forceful impact blows to a conventional cutting bit assembly.  A proposed combination of Krekeler and Kammerer renders obvious an apparatus for protecting a user’s hand when using a hammer to deliver impact forces to a workpiece.  In addition, a proposed combination of Krekeler and Kammerer, alone, was not relied upon to teach or fairly suggest applicant’s claimed invention.
Applicant provided no arguments directed to the Leonard reference and applicant’s arguments directed the Krekeler and Kammerer have been addressed.  Therefore, the 35 USC 103 rejection of claim 1 is maintained.

Claims 1 and 18 – Argument b):
On page 5, applicant argues the 35 USC 103 rejection of claims 1 and 18 as being unpatentable over Krekeler, Kammerer and Leonard is improper because a person of ordinary skill in the art would have no motivation and no reasonable basis for combining the teachings as alleged by the examiner, other than by hindsight in view of applicant’s invention. Examiner disagrees as discussed below.
On page 5, applicant further argues Krekeler only teaches driving a cutting bit into a bore using a hammer and delivering impact onto the tip of the cutting bit.  Examiner disagrees.  As recited above, Krekeler teaches, inter alia, a bit driver for administrating blows to a cutting bit such that a split ring having an external diameter greater than the external diameter of a shank of the cutting bit and an internal diameter less than the external diameter of the shank so the split ring can be held captive in a groove of the shank (col. 9, lines 15-23).  Contrary to applicant’s arguments, Krekeler teaches more than “driving a cutting bit into a bore using a hammer and delivering impact onto the tip of the cutting bit.”
On page 5, applicant further argues Kammerer only addresses the installation and removal of a fuse that is inserted into a groove in the base of a cutting bit, to secure the cutting bit into a bore in the bit holder.  Examiner disagrees.  Kammerer teaches, inter alia, providing that a “handle carries a hand guard, then the hand of a user is prevented from being injured” (page 3, para [0015]) and “[t]he handle 31 is terminated with an impact guard 52” (page 5, para [0023]).  Contrary to applicant’s arguments, Kammerer teaches much more than “the installation and removal of a fuse that is inserted into a groove in the base of a cutting bit, to secure the cutting bit into a bore in the bit holder.
On page 5, applicant further argues, the prior art references attributed to Krekeler and Kammerer fail to provide within the references themselves any motivation to combine them. Examiner disagrees.  Contrary to applicant’s arguments, the teaching, suggestion or motivation to combine Krekeler and Kammerer is found within the prior art references themselves.  Kammerer discloses “the handle carries a hand guard, then the hand of a user is prevented from being injured when the lever is turned” (Kammerer, page 3, para [0015]).  Kammerer further discloses “[t]he handle 31 is terminated with an impact guard 52” (Kammerer, page 5, para [0023]).  Kammerer further discloses “[a] pulse like force is then introduced into the force introduction means 51 of the shaft 32 with a hammer 60” (Kammerer, page 6, para [0027]).  The ordinary artisan would seek to protect the ordinary artisan’s hand when delivering impact blows to a cutting bit. As recited above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the bit driver of Krekeler by providing a disk secured to the top end of an elongated body configured for being grasped by a user as taught by Kammerer in order to provide an impact guard for the user’s hand when introducing force along the central longitudinal axis of the Krekeler cutting bit (Kammerer, para [0023] and [0027]).
On page 5, applicant further argues, examiner’s proposed combination of  Krekeler and Kammerer is based on nothing other than hindsight in view of applicant’s invention.  Examiner disagrees.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As discussed above, the motivation to combine the teachings of Krekeler and Kammerer is found in the references themselves and applicant has provided no evidence for the record to support the examiner used the teachings of applicant’s claimed invention to establish the proposed combination.
A proposed combination of Krekeler and Kammerer renders obvious applicant’s claimed invention as recited by independent claim 1; the motivation to combine Krekeler with the prior art reference attributed to Kammerer is discussed in the prior references themselves. Therefore, the 35 USC 103 rejection of claim 1 is maintained.
On page 5, applicant further argues the rejection of claims 2-4, 6, 11 and 13 under 35 USC 103 as being unpatentable over Krekeler, Kammerer, Leonard and Rivers is improper because examiner’s proposed combination of the references fails to state a prima facie obviousness rejection.  Examiner disagrees.  As recited above, a proposed combination of Krekeler, Kammerer, Leonard and Rivers renders obvious applicant’s claimed invention.  Therefore the 35 USC 103 rejections are maintained.

Claims 2 and 3:
On page 6, applicant argues Krekeler teaches impacting the cutting bit directly with a hammer.  Examiner disagrees.  Krekeler teaches driving home a cutter bit shank by a blow from a suitable tool.  A person of ordinary skill would refer to the tool as a bit driver consistent with the preamble of applicant’s claimed invention.
On page 6, applicant further argues Kammerer fails to disclose or fairly suggest insertion of a cutting bit into the bore of a bit holder.  Examiner disagrees.  Kammerer explicitly teaches the shank of individual chisels is inserted through holes in a chisel holder (page 1, para [0003]).  It is evident from figs. 1-3 of Kammerer that Kammerer teaches a cutting bit (20) inserted into a bore (12) of a bit holder (10) (figs. 1-3, page 4, para [0021]).
On page 6, applicant further argues a person of ordinary skill in the art would have no reason or motivation of using a separate hammer as taught in both Krekeler and Rivers with the bit-driving tool as taught by Leonard.  Examiner disagrees.  Examiner’s proposed combination does not require a method step of using a separate hammer with a bit-driving tool as taught by Leonard.  As recited above, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to improve the bit driver of Krekeler in view of Kammerer by providing a shaped cavity having a one or more sections of a tapered annular surface and configured to conform to the outer surface of the bit end of the conventional cutting bit of Krekeler in view of Kammerer as taught by Leonard in order to prevent destruction of the Krekeler/Kammerer cutting tip of the cutting bit when the bit is installed with a heavy hammer (Leonard, col. 4, line 68 bridging col. 5, line 8).
On page 6, applicant further argues Rivers makes no express, inherent or implicit teaching of the weight relationship of the driver cap assembly and the grounding rod.  Examiner disagrees.  Rivers discloses a tubular body having both a larger surface area and larger mass at the proximal end, where impact force is to be administered, will result in a minimization of twanging. 
On page 6, applicant further argues that the examiner cannot conclude that the claim limitation of the weight relationship between the bit driver and the cutting bit is a known result effective variable.  Examiner disagrees.  Rivers, not the examiner, suggests a variable change in the surface area and/or mass of the impacted object results in an effect of minimizing twanging.  Therefore, a person of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the claim limitation “…a weight of the bit driver is at least 5 times a weight of the conventional cutting bit…” is a variable which achieves the recognized result of adding mass to minimize twanging back and forth from the force of impacts.  The fact that the applicant may have another, undisclosed reason for providing a range of the weight of the bit driver does not negate the fact that the prior art teaches providing a variable weight will result in minimizing twanging of an elongated body.
On page 6, applicant further argues reliance on the examiner upon routine experimentation is inapplicable when the variable in a reference is not even expressly addressed in that reference, and the element is neither taught, suggested, implied or made obvious in the main reference.  Examiner disagrees.  The proper rebuttal for examiner’s conclusion of a result effective variable is for applicant to articulate why the variable at issue would not have been recognized in the prior art as result-effective.  In this case, applicant has provided no evidence for the record that varying the surface area and/or mass of an elongated body would have no effect on the twanging of the elongated body when a force is applied to the elongated body.

Claims 4 and 11:
On page 7 applicant argues none of the references disclose the diameter of the disk is at least 25% larger than the diameter of the elongated body.  Examiner disagrees.  As recited above, a person of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the claim limitation “…the diameter of the disk is at least 25% larger than the diameter of the elongated body…” is a variable which achieves the recognized result of providing a larger surface area for applying the force and adding mass to minimize twanging back and forth from the force of impacts (Rivers, col. 2, lines 20-25 and col. 4, lines 50-55).  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to optimize result-effective variables.  Therefore, it would have been obvious to modify the disk diameter of Krekeler in view of Kammerer and Leonard to be at least 25% larger than the diameter of the elongated body since it has been held that the presence of a known result-effective variable would be motivation for a person of ordinary skill in the art to experiment to reach another workable process.  See MPEP §§ 2144.05 II B which describes the prima facie obviousness of a person of ordinary skill in the art to use routine experimentation to determine the optimum or workable ranges of a result-effective variable with a reasonable expectation of success. 
Furthermore, it would have been obvious to a person of ordinary skill, before the effective filing date of the claimed invention, to try the claimed range of at least 25% larger because it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454,456, 105 USPQ 233,235 (CCPA 1955). See MPEP §§ 2144.05 II A which describes the prima facie obviousness of a person of ordinary skill in the art to use routine experimentation to determine the optimum or workable ranges.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jurich (US 1,321,272) discloses a safety device for chisels and similar tools such as drills, and other tools adapted for driving by hammers and similar means to prevent injury to the person holding the tool during the driving operation.  Juneau (US 5,529,234) discloses a hand protecting collar for a nail driver.  Mathes (US 3,391,842) discloses an apparatus for applying cable clamps.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726